DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 164-187 and 189-191 are pending in the application.
Applicant’s amendment to the claims, filed on July 11, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s submission of replacement drawing figures, filed on July 11, 2022, is acknowledged. 
Applicant’s submission of a sequence listing, filed on July 11, 2022, is acknowledged. 
Applicant’s remarks filed on July 11, 2022 in response to the non-final rejection mailed on February 9, 2022 have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Election/Restrictions
The elected subject matter is:
the species of a cutinase comprising an amino acid sequence that is at least 80% identical to the sequence of UniProt G0RH85, which is SEQ ID NO: 165,
the species of one or more additional esterases comprising a carboxylic ester hydrolase, wherein the carboxylic ester hydrolase comprises a triacylglycerol lipase,
the species of triacylglycerol lipase comprising an amino acid sequence that is at least 80% identical to the sequence of UniProt G0RMI3, which is SEQ ID NO: 79, and
the species of a recombinant whey protein that is recombinant β-lactoglobulin.
Claims 168-173 and 177-184 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 26, 2022. 
Claims 164-167, 174-176, 185-187, and 189-191 are being examined on the merits with claims 165 and 175 being examined only to the extent the claims read on the elected species.

Priority
This application is a continuation application of U.S. non-provisional application no. 17/285,589, filed on April 15, 2021, which is filed under 35 U.S.C. 371 as a national stage of international application PCT/US2019/056703, filed on October 17, 2019, which claims domestic priority under 35 U.S.C. 119(e) to provisional application no. 62/746,918, filed on October 17, 2018. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/746,918, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for claims 175 and 176 of this application. 

Information Disclosure Statement
The information disclosure statements (IDSs) filed on February 18, 2022 and May 5, 2022 fail to comply with 37 CFR 1.97(c) because each IDS lacks the fee set forth in 37 CFR 1.17(p) or a statement as specified in 37 CFR 1.97(e). The IDSs have been placed in the application file, but the information referred to therein has not been considered.

Third Party Submission
The Third Party Submission filed on February 7, 2022 has been considered by the examiner.

Drawings
The objection to the drawings is withdrawn in view of the applicant’s submission of replacement drawing figures. 

Claim Objections
The objection to claim 165 in the recitation of “wherein the esterase is a cutinase comprising” is withdrawn in view of the applicant’s instant amendment to claim 165 to recite “wherein the cutinase comprises. 

Claims 164 and 166 are objected to because of the following informalities: 
Claim 164 is objected to in the recitation of “as compared to a corresponding recombinant microbial host cell”. According to the specification at paragraph [0030], the term “‘corresponding recombinant microbial host cell’ refers to a recombinant microbial host cell that is identical to the recombinant microbial host cell that is compared to the ‘corresponding recombinant microbial host cell’ except that the esterase activity of the ‘corresponding recombinant microbial host cell’ is not essentially eliminated or modulated as provided in the recombinant microbial host cell provided herein”. Because the amended claim 164 recites decreased or eliminated expression and not decreased or eliminated esterase activity, in the interest of substantially improving claim form, it is suggested that the noted phrase be amended to recite “as compared to the expression of the gene in an identical recombinant microbial host cell without the genetic modification”. 
Claim 166 is objected to in the recitation of “wherein the esterase further comprises one or more additional esterases” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “wherein the microbial host cell is further genetically modified to have decreased or eliminated expression of one or more additional esterases”. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 164-167, 174-176, 185-187, and 191 under 35 U.S.C. 112(b) as being indefinite for failing to recite at least one active method step is withdrawn in view of the applicant’s instant amendment to claim 164 to recite active method steps. 

The rejection of claims 165, 175, and 176 under 35 U.S.C. 112(b) as being indefinite in the recitation of the trademark/trade name “UniProt” is withdrawn in view of the applicant’s instant amendment to replace UniProt Database Accession Numbers with sequence identifiers. 

Claims 166, 167, and 174-176 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 166 (claims 167 and 174-176 dependent therefrom) recites the limitation "the esterase”. There is insufficient antecedent basis for this limitation in the claim. The applicant may consider an amendment to claim 166 to recite “wherein the microbial host cell is further genetically modified to have decreased or eliminated expression of one or more additional esterases”. 

Claim Rejections - 35 USC § 112(a)
The scope of enablement and written description rejections of claims 164-167, 174-176, 185-187, and 189-191 under 35 U.S.C. 112(a) are withdrawn in view of the applicant’s instant amendment to claim 164. 

Claim Rejections - 35 USC § 102/103
The rejection of claims 164-167, 174-176, 185-187, and 191 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pascual et al. (2015/0313251 A1; cited on Form PTO-892 mailed on February 9, 2022; hereafter “Pascual”) is withdrawn in view of the applicant’s instant amendment to claim 164. The reference of Pascual does not teach or suggest the steps recited in claim 164.

The rejection of claims 164-167, 174-176, 185-187, and 191 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pandya et al., US 2017/0273328 A1; cited on form PTO-892 mailed on February 9, 2022; hereafter “Pandya”) is withdrawn in view of the applicant’s instant amendment to claim 164. The reference of Pascual does not teach or suggest the steps recited in claim 164. Pandya does not disclose decreasing or eliminating expression of a cutinase that is capable of esterase-catalyzed release of free fatty acids in a food product as recited in claim 164. 

Claim Rejections - 35 USC § 103
The rejection of claims 189 and 190 under 35 U.S.C. 103 as being unpatentable over Pandya (supra) is withdrawn in view of the applicant’s instant amendment to claim 164. The reference of Pascual does not teach or suggest the steps recited in claim 164. Pandya does not disclose decreasing or eliminating expression of a cutinase that is capable of esterase-catalyzed release of free fatty acids in a food product as recited in claim 164. 

Claims 164, 165, 185-187, and 189-191 are rejected under 35 U.S.C. 103 as being unpatentable over Pandya (supra) in view of Son et al. (Appl. Environ. Microbiol. 78:8454-8462, 2012; cited on Form PTO-892; hereafter “Son”) and Roussel et al. (J. Mol. Biol. 42:3757-3772, 2014; cited on Form PTO-892; hereafter “Roussel”). 
As amended, the claims are drawn to a method for producing a food product comprising a recombinant component, the method comprising:
providing a recombinant microbial host cell genetically modified to: 1) have decreased or eliminated expression of a gene encoding an esterase as compared to a corresponding recombinant microbial host cell, wherein the esterase is capable of esterase-catalyzed release of free fatty acids in a food product, wherein the esterase comprises a cutinase, and ii) produce the recombinant component;
allowing the recombinant microbial host cell to produce the recombinant component, wherein the recombinant component is selected from the group consisting of a protein, a lipid, a carbohydrate, a small molecule, a food additive, a food supplement, and a nutraceutical; and 
producing a food product comprising the recombinant component and at least one of a diglyceride, a triglyceride, a phospholipid, and a lipoprotein.
Regarding claims 164 and 185-187, the reference of Pandya discloses a composition comprising a recombinant β-lactoglobulin protein, wherein the recombinant β-lactoglobulin protein is produced in a fungal cell (claim 1), and wherein the fungal cell is a strain of Trichoderma reesei (claim 7). Pandya discloses the composition comprises one or more lipids including diglycerides, triglycerides, and phospholipids (claims 15 and 16). Pandya discloses the composition does not include lipase (paragraph [0009]). Pandya discloses the composition is a food product such as milk (e.g., paragraphs [0002], [0028], and [0041]).
Regarding claim 189, Pandya discloses purifying the recombinant milk protein from the culture medium (paragraph [0191]).
Regarding claim 190, Pandya discloses the composition is a powder composition (claim 28).
Regarding claim 191, Pandya discloses the composition is used to produce a food product such as milk (e.g., paragraphs [0002], [0028], and [0041]).
The difference between Pandya and the claimed invention is that Pandya does not disclose decreasing or eliminating expression of a cutinase that is capable of esterase-catalyzed release of free fatty acids in a food product as recited in claims 164 and 165. 
The reference of Son teaches that lipases and proteases cause spoilage of milk and are responsible for bitterness, casein breakdown, and ropiness of milk (p. 8454, column 1, top; p. 8457, column 1, bottom). Son teaches deleting the gene encoding a lipase in a microbial cell used for recombinant protein production to avoid the undesired presence of the lipase in a preparation of the recombinant protein (p. 8454, Abstract). 
The reference of Roussel teaches that T. reesei produces a cutinase that has lipase activity (p. 3757, Abstract and p. 3767, column 1, middle). Roussel teaches that the T. reesei cutinase releases fatty acids from olive oil (p. 3766, Table 5). Since olive oil is a food product, the cutinase described by Roussel is considered to be a cutinase that is capable of esterase-catalyzed release of free fatty acids in a food product. Roussel teaches the amino acid sequence of the cutinase (p. 3758 and p. 3769), which is identical to the sequence of SEQ ID NO: 165 of this application.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Pandya, Son, and Roussel to modify the T. reesei of Pandya’s method to delete the gene encoding the cutinase of Roussel. One would have been motivated to do this in order to avoid contaminating Pandya’s milk composition with lipase because Pandya disclosed a milk composition comprising a recombinant β-lactoglobulin protein produced by Trichoderma reesei, Roussel taught T. reesei produces a cutinase that has lipase activity, Pandya disclosed the milk composition should not include lipase, and Son taught lipase has undesirable effects on milk and further taught removing lipase activity in a desired recombinant protein preparation by deleting a gene encoding the lipase. One would have had a reasonable expectation of success to modify the T. reesei of Pandya’s method to delete the gene encoding the cutinase of Roussel because Son taught a method for gene deletion. Therefore, the method of claims 164, 165, 185-187, and 189-191 would have been obvious to one of ordinary skill in the art before the effective filing date.

Claims 166, 167, and 174-176 are rejected under 35 U.S.C. 103 as being unpatentable over Pandya (supra) in view of Son (supra) and Roussel (supra) as applied to claims 164, 165, 185-187, and 189-191 above, and further in view of GenBank Accession Number ETS01199 (March 2015, 2 pages; cited on Form PTO-892; hereafter “GenBank”). 
The relevant teachings of Pandya, Son, and Roussel as applied to claims 164, 165, 185-187, and 189-191 are set forth above. The combination of Pandya, Son, and Roussel does not teach or suggest a triacylglycerol lipase comprising the amino acid sequence of SEQ ID NO: 79. 
The reference of GenBank discloses a Trichoderma reesei polypeptide annotated as having triacylglycerol lipase activity. The amino acid sequence of the triacylglycerol lipase polypeptide of GenBank is identical to SEQ ID NO: 79 of this application. 
In view of the teachings of GenBank, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Pandya, Son, Roussel, and GenBank to further modify the T. reesei of Pandya’s method to delete the gene encoding the triacylglycerol lipase of GenBank. One would have been motivated to do this in order to avoid contaminating Pandya’s milk composition with lipase activity because Pandya disclosed a milk composition comprising a recombinant β-lactoglobulin protein produced by Trichoderma reesei, GenBank taught a T. reesei polypeptide that has lipase activity, Pandya disclosed the milk composition should not include lipase, and Son taught lipase has undesirable effects on milk and further taught removing lipase activity in a desired recombinant protein preparation by deleting a gene encoding the lipase. One would have had a reasonable expectation of success to modify the T. reesei of Pandya’s method to delete the gene encoding the triacylglycerol lipase of GenBank because Son taught a method for gene deletion. Therefore, the method of claims 166, 167, and 174-176 would have been obvious to one of ordinary skill in the art before the effective filing date.

Claim Rejections - Double Patenting
Claims 164-167, 174-176, 185-187, and 189-191 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 107, 109, 110, 122, and 131 of co-pending U.S. patent application no. 17/285,589 (reference application) in view of Pandya (supra). 
Regarding claims 164 and 185-187 of this application, claim 131 of the reference application recites a recombinant microbial host cell that is capable of producing a recombinant component and that comprises a genetic modification that decreases or essentially eliminates expression of an esterase compared to activity or expression of the esterase comprised in a corresponding recombinant microbial host cell, wherein the esterase comprises a cutinase, 
wherein the recombinant component is a recombinant protein,
wherein the recombinant protein is selected from the group consisting of a recombinant plant protein, a recombinant algae protein, a recombinant fungal protein, a recombinant microbial protein, and a recombinant animal protein, 
wherein the recombinant animal protein is a recombinant milk protein, 
wherein the recombinant milk protein is a recombinant whey protein, and
wherein the recombinant whey protein is a recombinant β-lactoglobulin.
Regarding claim 165 of this application, claim 107 of the reference application recites (in relevant part) wherein the cutinase comprises an amino acid sequence that is at least 80% identical to a sequence selected from UniProt sequence G0RH85. UniProt sequence G0RH85 corresponds to SEQ ID NO: 165 of this application. 
Regarding claims 166 and 167 of this application, claim 109 of the reference application recites wherein the esterase further comprises a carboxylic ester hydrolase.
Regarding claim 174 of this application, claim 110 of the reference application recites wherein the esterase further comprises a triacylglycerol lipase. 
Regarding claims 175 and 176 of this application, claim 122 of the reference application recites (in relevant part) wherein the esterase further comprises an esterase that comprises an amino acid sequence that is at least 80% identical to a sequence selected from UniProt sequence G0RMI3. UniProt sequence G0RMI3 corresponds to SEQ ID NO: 79 of this application.
The differences between the claims of this application and the claims of the reference application are:
the claims of the reference application are drawn to a recombinant microbial host cell, while the claims of this application are drawn to a method for producing a food product; and
the claims of the reference application do not recite the limitations of claim189- 191 of this application.  
The reference of Pandya discloses a Pichia pastoris host cell recombinantly expressing a milk protein including β-lactoglobulin (paragraphs [0329] to [0338]). Pandya discloses a dairy substitute food product comprising the β-lactoglobulin (paragraph [0035]). Pandya discloses a method for making the dairy substitute food product comprising the β-lactoglobulin (paragraph [0037]). Regarding claim 191, Pandya discloses a synthetic milk formulation comprising the recombinant β-lactoglobulin (paragraph [0247]). 
Pandya teaches purifying the recombinant milk protein from the culture medium (paragraphs [0194], [0199], and [0270] and Figure 1) and discloses purification methods (paragraphs [0200] and [0201]).  
Pandya teaches powder compositions comprising the recombinant milk protein(s) (paragraph [0175] and [0176]). 
In view of the teachings of Pandya, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the recombinant microbial host cell of the claims of the reference application according to Pandya to produce β-lactoglobulin and prepare a food product comprising the β-lactoglobulin. One would have been motivated to and would have had a reasonable expectation of success to do this because the claims of the reference application are drawn to a recombinant microbial host cell that produces a recombinant β-lactoglobulin and Pandya discloses using a recombinant microbial host cell that produces a recombinant β-lactoglobulin to produce the recombinant β-lactoglobulin followed by making a dairy substitute food product comprising the recombinant β-lactoglobulin. Therefore, the method of claims 164-167, 174-176, 185-187, and 189-191 is unpatentable over the claims of the reference application in view of Pandya. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Status of the claims:
Claims 164-187 and 189-191 are pending.
Claims 168-173 and 177-184 are withdrawn from consideration.
Claims 164-167, 174-176, 185-187, and 189-191 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656